﻿In the name of the people and Government of Colombia, allow me to congratulate Ambassador Shihabi of Saudi Arabia on his election to the presidency of this session of the General Assembly. We place great hopes in the results of the work of the forty-sixth session of the General Assembly under his illustrious leadership. It will be the task of the Assembly to point the United Nations in the right direction in order for it to carry out the purposes and principles of its Charter at this crucial phase of our history.
I should also like to express the appreciation of the Government of Colombia for the work of the Secretary-General, Mr. Javier Peres de Cuellar. Ten years of intelligent and unstinting effort in the service of international peace and justice give the measure of this man. We acknowledge the scope of his contribution and salute him as a Latin American who has brought honour to our region. He is aware of our admiration and appreciation and is familiar with the wishes that were expressed collectively by the Heads of State of Latin America at the summit meeting at Guadalajara.
I welcome the admission of the Republic of Korea, the Democratic People's Republic of Korea, the Republics of Estonia, Latvia and Lithuania, the Federated States of Micronesia and the Marshall Islands to membership of the Organization and I welcome their participation in the General Assembly's debates.
We are living in a time of profound change, which will have a formidable impact on the future of each of our countries. However, the ambitious mandate of the United Nations remains in force. That speaks well for the vision of those who were its founders. It would be very hard for us to cast this mandate in different terms today. The maintenance of peace, the defence of citizens' rights and the attainment of the collective well-being through growth and development continue to be the guiding principles in relations between States.
Yet a significant change can be seen in the very rapidity of the adjustments and transformations we are witnessing. Hence, we call upon members urgently to pursue the objectives referred to and to take advantage of this session of the General Assembly to reflect on the challenges of our times.
Colombia has always been an enthusiastic supporter of multilateralism and cooperation as the irreplaceable cornerstones of an international system that is committed to meeting the needs of the developing world. Without peace there can be no growth or development, and it is only by establishing social justice and eradicating poverty that lasting peace can be achieved. A stable peace requires that nations establish the social and economic conditions necessary to deal properly with their principal needs.
In the light of the relaxation of East-West tensions, and since there must be a constructive dialogue between North and South, it will be up to the United Nations system to ensure and protect the right of States which, unlike the great Powers, do not have effective defence mechanisms. For such countries, the United Nations has to be the guarantor of rights, most especially those of sovereignty and self-determination. While it is clear that there have been major advances in the international political arena, as demonstrated by the end of the cold war, the growing respect for human rights and the progress of democracy, this is not the case in the economic arena, where considerable uncertainty still prevails. Despite the sacrifices and adjustments made by many developing countries and the opening up of their economies to trade a d investment flows, access of their goods and services to the principal markets is constantly being hindered by various new obstacles and barriers. The most vehement defenders of liberalised trade are engaged today in a major confrontation that is threatening the very stability of multilateralism and, in particular, the fate of the developing countries, whose interests are subordinated to the competition between the major economic blocs.
The Ministerial Declaration signed in Caracas by the Latin American Foreign Ministers at the Preparatory Meeting for the Eighth Conference on Trade and Development, refers with concern to the fact that those countries that are pressing most urgently for an open international system are precisely the ones that stray the farthest from the rules of the game by increasingly applying practices that distort international trade.
For example, the coffee industry is facing a drastic situation, owing to the lack of economic clauses in the International Coffee Agreement. Current price levels, in real terms, are the lowest they have been in the last 50 years; this has serious consequences for the economies of the coffee-producing countries of Africa, Asia and Latin America. In order to correct this difficult situation, this week the producer nations in London presented an emergency plan designed to put some order in the market; in this regard, Colombia has asked for the support and cooperation of the industrialised nations.
Colombia comes before the Assembly and into the international arena with new credentials. It is a country with a promising future, which has succeeded in facing the challenges of the present with honesty, transparency and boldness, making changes of major importance in its 100-year old National Constitution. The new Colombian Constitution, a reflection of the political will of the various sectors of public opinion, opens the institutional doors of the Republic in a democratic, civilised way so that new ideas regarding, political participation and citizens' rights can be introduced.
The new Colombia is encouraging young people to become involved in running the State. It has mechanisms to make the application of justice more flexible and expeditious. It generously extends to groups that have taken up arms the possibility of being honourably reintegrated into civilian life. The new Colombia seeks, both nationally and internationally, the redistribution of opportunity to individuals and nations so that we can all enjoy the fruits of growth and development and so that the gap between the haves and the have-nots will not continue to grow wider.
In the Bill of Rights that we have adopted, power rests with the individual. The State exists to serve the citizen, to protect him and to promote conditions that will enable all Colombians to develop freely. The Constitution enshrines a broad range of civil and political rights, safeguards social and economic rights, recognises group rights and establishes mechanisms to provide for their effective protection.
We see in this new Colombia arising from the efforts of President Cesar Gaviria - a young and bold leader who dared extend an early welcome to the future barely 13 months ago - an example of what can be achieved when there is a desire for consensus, the political will to attain it and generosity in handling complex situations.
He present these changes with pride and dignity and with the conviction that we have found the peaceful path on which new generations of Colombians shall travel, sowing along the way the seeds of a just, prosperous and equitable future. That is the new Colombia, which is now attending this General Assembly.
In addition, waves of change and renewal can be seen in Latin America and the Caribbean region. As regards peace, democratic participation, human rights and integration, our continent is moving forward at a rapid pace. Multilateralism has become a dominant force, as demonstrated by the various processes of association that are being carried out jointly and in parallel. It would be difficult to find a time of greater harmony and integration among the member countries of our region. The Rio Group, the Group of 3, the Cartagena Pact, the Common Market of the South (MERCOSUR) and the strengthened efforts towards integration in Central America and the Caribbean region are a reflection of the processes of cooperation now under way. These are political, economic and cultural dialogues that are increasingly strengthening our roots, our experiences and our future, resulting in a firmer commitment among our nations to pool efforts in the joint action required to overcome obstacles that are common to us all and that we could not overcome individually. The negotiated solution reached by Argentina and Chile in their border dispute and the establishment of diplomatic relations between Guatemala and Belize are a reflection of the climate of political harmony and resolve in our region.
As regards the initiative for the Americas, Colombia welcomed it from the very moment of its promulgation as an ambitious plan for cooperation, and appreciated the multilateral character of some of its components. Consequently, Colombia hopes that Europe and Japan will Join with the United States so that the multilateral investment fund can become a reality in the immediate future.
A united, future-oriented continent, which is capable of solving the basic needs of its people in peace, will be a source of support for United Rations efforts to achieve an open and integrated economic order.
This reference to our continent would be Incomplete if we did not mention the sense of obligation in our region to promote a rapprochement between the United States and Cuba. The same suspicions and mistrust that for so many years polarised relations among so many countries, and that led to the cold war that we all went through, now undermine the trust between these two Member States of the United Nations.
We are aware of the profound differences that separate them, but we believe that the new climate of peace and cooperation that has so swiftly suffused international relations could well serve as a basis for the frank and open discussion of unresolved matters. We hope that the winds of renewal and democratisation that are blowing throughout the world can be incorporated autonomously by Cuba into its political order. On the other hand, no one should underestimate the deep historical, geographic and cultural roots that unite Cuba with our region.
The changes that have occurred on the international scene since the creation of the United Nations, along with the appearance of new and complex problems, have emphasized, among the Member States of this Organization, the need to reflect on the most appropriate way to respond to the reality of today's world and on its future prospects. The new world scene demands a renewed United Nations. For this reason, the Rio Group has submitted for the consideration of all States certain guidelines as to our concept of the modernization of this Organization.
We believe that the process of revitalizing the United Nations ought not to be limited to simplifying and correcting its procedures or its operating patterns. The substantial increase in the Organization's membership, the new political realities and the new power structure in the world all call for a review of the existing criteria regarding the representation of the Member States at all levels of the system and their effective participation in the decision-making process. Achievement of these objectives would help to guarantee that the mandates issued are a clear and balanced reflection of the aspirations of the international community, and in particular those of the developing nations.
It is necessary to strengthen the General Assembly so that it can be a faithful interpreter of the will of the States. This must be the forum in which matters of global interest are debated and where efforts are made to promote an understanding of the importance of multisectoral action that will lead to successful international cooperation directed towards the social and economic growth and development of all peoples.
Just as important as strengthening the General Assembly is the need to strengthen the office of the Secretary-General. This office must be provided with the instruments that will permit the independent exercise of its functions and the faithful attainment of the principles and objectives of the Organization.
Improved coordination among United Nations agencies requires re-evaluation of the Security Council. It is necessary to give it a form in keeping with new realities and to study mechanisms to prevent excessive influence on the part of a few countries. Since 1945, Colombia has been opposed to the power of veto and believes that this is a good time to re-examine its advantageousness.
My country has urged that international relations be governed by International Law and by the principles of the United Nations Charter. We consider the work done by the International Court of Justice to be of vital importance. Today, more than aver, international cooperation is required to combat organised crime. President Cesar Gaviria has reiterated that the links in the chains of crime are reaching farther into all countries and that criminal groups are becoming true multinational organisations. Today's criminals pay no heed to nationalities or borders. The internationalization of crime must be opposed by the universalization of justice.
Closer cooperation must be sought between judicial power and the authorities of the various States. Colombia is developing a strategy aimed at expediting the procedures for furnishing evidence and probative material requested by foreign authorities. Me believe it is the moral and legal obligation of all States to make available any evidence they have against criminals, particularly if these criminals are involved in crimes of multinational scope such as drug trafficking and terrorism. These actions must be reinforced by promoting legal mechanisms and programmes within the framework of the United Nations. One problem that is of great concern to my Government is that of arms dealing. Clearly, in order to reduce or limit arms dealing, as in any business, it will be necessary to reduce the demand as well as the supply. We believe that this is a most propitious moment to move ahead it this area.
The end of the cold war offers us a great opportunity to invest in development, using resources devoted to military expenditures. The "peace dividend" should be backed up by plans to switch over to civil production. In addition, efforts for disarmament should be complemented by measures to reduce the pressures that lead to arms production and exportation. The authorities of all our countries should commit themselves to giving priority to the establishment of effective control over the licit and illicit transfer of arms, especially when they are being sent to areas of conflict or to regions affected by the violence generated by criminal activity.
The international community must  recognise the consequences of poverty for world stability. For a number of years now, Colombia has pressed initiatives in various forums in the search for a solution that should be approached with the same sense of urgency that other crisis situations have aroused.
Priority must be given on the international agenda to reactivating the economies of developing countries by opening up the markets of industrialized countries to their exports. This is the type of solidarity that we seek from the developed world.
The relaxing of tensions between the super-Powers has not put bread on the table of the poor. Neither poverty nor social injustice has been eliminated. On the contrary, for most countries, the conditions for development continue to be adverse: technology is beyond their grasp, the major markets for their products continue to be highly protected, and their status as debtors keeps them in the position of being net exporters of capital.
Colombia has offered to be the host country for the eighth United Rations Conference on Trade and Development (UHCTAD) in 1992. In order to ensure the success of the eighth UHCTAD, we must reformulate the criteria and mechanisms related to the economic and social development of our countries. It will be an opportunity to create new channels of communication between the North and the South around themes that have traditionally created controversy, but that we must now examine from the perspectives that currently characterize international dialogue. The backdrop for the meeting is the future functioning of the Organisation and the evolving negotiations of the Uruguay Round.
The eighth UNCTAD has to be the start of a new phase, of an era in which to take advantage of the opportunities that have opened up for International cooperation following the end of the East-West conflict successful restructuring of UNCTAD, based on cooperation between the various groups of countries that comprise it, would be a good precedent for the reforms that need to be made in the United Nations system.
Colombia looks forward with optimism to the forthcoming Conference on the Environment and Development which is to take place In June 1992 in Rio de Janeiro. This "Earth Summit" will have to strengthen the mechanisms of international cooperation around this global theme. Neither the application of a model of rapacious development in the South nor the abandonment of economic growth is an option for solving the environmental crisis. Based on the joint responsibility of the nations of the North and of the South, it is necessary to open up possibilities for a model of sustainable development. The industrialized countries have to pay the ecological debt they have incurred with mankind.
In the field of human rights, the Organisation can justly claim that it has performed a successful task of universal scope. It is high time for the culture of human rights to become part of our civilisation.
Advances in democracy and progress in solving conflicts require conditions of development and social justice that allow the full play of economic, social and cultural rights. The World Conference on Human Rights in 1993 will therefore be one of the most important events of this decade.
Despite the various national perspectives, we believe that a consensus is gradually building as to the kind of international environment that we must all promote and the contribution that all of us from the various regions and groups of countries can make to that new global context for peace and development. The developed countries must act with imagination and generosity to ensure that the developing countries have ample and sufficient resources to enable them to undertake the productive investments that they could not manage to make alone.
There is no better place than this to call for peace. The success the Salvadorian people and Government have achieved, with the support of the United Nations, is the best tribute to, and example of, Latin America's contribution to world peace.
Today we have an unprecedented opportunity to face up with optimism to a new era for our Organization. We must jointly and severally accept this historic opportunity as authors of the promising future of mankind.
